 

Exhibit 10.2

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is entered into as of December 31, 2018
by and among SMAAASH ENTERTAINMENT INC., a Delaware corporation (“Purchaser”)
and the parties listed as stockholders on the signature pages hereto (the
“Stockholders”). Purchaser and the Stockholders are sometimes referred to as a
“Party” and collectively as the “Parties”.

 

WHEREAS, as of the date hereof, each of the Stockholders “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended) and is entitled to dispose of (or to direct the disposition
of) and to vote (or to direct the voting of) the number of shares of common
stock, par value $0.0001 per share (the “Common Stock”), of Purchaser, set forth
opposite the Stockholder’s name on Schedule I hereto (such shares of Common
Stock, together with any other shares of Common Stock the voting power over
which is acquired by Stockholder during the period from and including the date
hereof through and including the date on which this Agreement is terminated in
accordance with its terms (such period, the “Voting Period”), are collectively
referred to herein as the “Subject Shares”);

 

WHEREAS, Purchaser has entered into that certain Share Exchange Agreement, dated
as of December 21, 2018 (as amended by Amendment No. 1 to Share Exchange
Agreement dated December 28, 2018 and Amendment No. 2 to Share Exchange
Agreement dated December 30, 2018, the “Share Exchange Agreement”) by and
between Purchaser, Simplicity Esports, LLC, a Florida limited liability company
(the “Company”), each of the equity holders of the Company (the “Company
Owners”) and Jed Kaplan, as the representative for the Company Owners, whereby
Purchaser agreed to issue to the Company Owners (i) 300,000 shares of Common
Stock of Purchaser at consummation of the sale of all the equity interests in
the Company to Purchaser (such shares, the “Closing Consideration), (ii) 700,000
shares of Common Stock of Purchaser on January 7, 2019 and (iii) 2,000,000
shares of Common Stock of Purchaser upon receipt of the Purchaser Shareholder
Approval (as defined in the Share Exchange Agreement) (any or all shares
referenced in clauses (i), (ii) and (iii) are collectively referred to herein as
the “Consideration”) (such transactions, the “Share Exchange”);

 

WHEREAS, Purchaser has acquired all of the equity interests of the Company upon
issuance of the Closing Consideration as set forth in the Share Exchange
Agreement;

 

WHEREAS, the obligation of Purchaser to issue a portion of the Consideration at
any time due is subject to Purchaser’s receipt of the approval by the requisite
number of its stockholders in accordance with the Delaware General Corporation
Law, Nasdaq Stock Market Rules, Purchaser’s Governing Documents, and SEC proxy
rules (“Purchaser Shareholder Approval”); and

 

WHEREAS, as a condition to the Company Owners selling all equity interests of
the Company to Purchaser the Parties are entering into this Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above and promises
and covenants contained herein and intending to be legally bound hereby, the
Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Share Exchange Agreement. 

 



1 

 

 

ARTICLE II

VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Shares. Each Stockholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the stockholders of Purchaser (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of Purchaser requested by Purchaser’s board of directors (the “Board”), such
Stockholder shall, if a meeting is held, appear at the meeting, in person or by
proxy, or otherwise cause his Subject Shares to be counted as present at the
meeting for purposes of establishing a quorum, and he shall vote or consent (or
cause to be voted or consented), in person or by proxy, all of his Subject
Shares in favor of Share Exchange and issuance of the Consideration (and any
actions required in furtherance thereof). Each of the Stockholders agrees not
to, and shall cause its Affiliates not to, enter into any agreement, commitment
or arrangement with any person the effect of which would be inconsistent with or
in violation of the provisions and agreements contained in this Article II.

 

Section 2.2 No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any person in his capacity as a director or officer of Purchaser.

 

ARTICLE III

COVENANTS

 

Section 3.1 Generally.

 

(a) Each Stockholder agrees that during the Voting Period he shall not, and
shall cause his Affiliates not to, without Purchaser’s prior written consent,
(i) offer for sale, sell (including short sales), transfer, tender, pledge,
encumber, assign or otherwise dispose of (including by gift) (each, a
“Transfer”), or enter into any contract, option, derivative, hedging or other
agreement or arrangement or understanding (including any profit-sharing
arrangement) with respect to, or consent to, a Transfer of, any or all of the
Subject Shares; (ii) grant any proxies or powers of attorney with respect to any
or all of the Subject Shares; (iii) except for this Agreement, permit to exist
any lien of any nature whatsoever with respect to any or all of the Subject
Shares; or (iv) take any action that would have the effect of preventing,
impeding, interfering with or adversely affecting Stockholder’s ability to
perform its obligations under this Agreement.

 

(b) In the event of a stock dividend or distribution, or any change in the
Common Stock by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction. Each of the Stockholders agrees,
while this Agreement is in effect, to notify Purchaser promptly in writing
(including by e-mail) of the number of additional shares of Common Stock
acquired by each Stockholder, if any, after the date hereof.

 

(c) Each of the Stockholders agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation
and warranty of such Stockholder contained in this Agreement inaccurate in any
material respect. Each of the Stockholders further agrees that it shall
cooperate with Purchaser to effect the issue of any portion of the Consideration
required to be delivered to the Company Owners. 

 



2 

 

 

Section 3.2. Publicity. The Stockholders shall not issue any press release or
otherwise make any public statements with respect to the transactions
contemplated herein without the prior written approval of Purchaser other than
as may be required by law or applicable order of a Governmental Authority. Each
of the Stockholders hereby authorizes Purchaser to publish and disclose in any
announcement or disclosure required by the SEC or Nasdaq such Stockholder’s
identity and ownership of the Subject Shares and the nature of such
Stockholder’s commitments and agreements under this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each of the Stockholders hereby represents and warrants to Purchaser as follows:

 

Section 4.1 Binding Agreement. Stockholder (a) if a natural person, is of legal
age to execute this Agreement and is legally competent to do so, and (b) if not
a natural person, (i) is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization and (ii) has all necessary power
and authority to execute and deliver this Agreement and to perform its
obligations under this Agreement. The execution and delivery of this Agreement
and the performance of its obligations under this Agreement has been duly
authorized by all necessary action on the part of the Stockholder. This
Agreement, assuming due authorization, execution and delivery of this Agreement
by Purchaser and the other Stockholders, constitutes a legal, valid and binding
obligation of Stockholder, enforceable against the Stockholder in accordance
with its terms except as such enforceability may be limited by the
Enforceability Exceptions.

 

Section 4.2 Ownership of Shares. Schedule I sets forth opposite each
Stockholder’s name the number of shares of Common Stock over which such
Stockholder has beneficial ownership as of the date of this Agreement. As of the
date of this Agreement, Stockholder is the lawful owner of the shares of Common
Stock denoted as being owned by the Stockholder on Schedule I and has the sole
power to vote or cause to be voted his shares of Common Stock. The Stockholder
has good and valid title to the Common Stock denoted as being owned by the
Stockholder on Schedule I, free and clear of any and all pledges, mortgages,
encumbrances, charges, proxies, voting agreements, liens, adverse claims,
options, security interests and demands of any nature or kind whatsoever, other
than this Agreement, and those imposed by applicable law, including federal and
state securities laws. Except for the equity securities of Purchaser set forth
on Schedule I, on date of this Agreement, the Stockholder is not a beneficial
owner or record holder of any (i) equity securities of Purchaser,
(ii) securities of Purchaser having the right to vote on any matters on which
the holders of equity securities of Purchaser may vote or which are convertible
into or exchangeable for, at any time, equity securities of Purchaser, or
(iii) (other than such options or rights granted pursuant to Purchaser’s 2018
Equity Incentive Plan) options or other rights to acquire from the Purchaser any
equity securities or securities convertible into or exchangeable for equity
securities of the Purchaser.

 

Section 4.3 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary
(except for any filing that has already been filed or notification that has
already been made or consent, approval, authorization or permit that has already
obtained) for the execution and delivery of this Agreement by the Stockholder
and the performance by Stockholder of his obligations under this Agreement.

 

(b) None of the execution and delivery of this Agreement by the Stockholder, the
performance by the Stockholder of his obligations under this Agreement or
compliance by the Stockholder with any of the provisions of this Agreement shall
(i) conflict with or result in any breach of the organizational documents of the
Stockholder, if any, (ii) result in, or give rise to, a violation or breach of
or a default under any terms of any material contract, understanding, agreement
or other instrument or obligation to which the Stockholder is a party or by
which the Stockholder is bound or any of his Subject Shares may be bound, or
(iii) violate any order, writ, injunction, decree, law, statute, rule or
regulation of any Governmental Authority.

 



3 

 

 

Section 4.4 Reliance by Purchaser. Stockholder understands and acknowledges that
Purchaser is consummating the Share Exchange in reliance upon the execution and
delivery of this Agreement by the Stockholders.

 

Section 4.5 No Inconsistent Agreements. Such Stockholder, (a) has not entered
nor will he enter into at any time while this Agreement remains in effect any
voting agreement or voting trust with respect to voting of such Stockholder’s
Subject Shares or agreement that would be inconsistent with the agreements
contained in Article II of this Agreement, (b) has not granted nor will grant at
any time while this Agreement remains in effect a proxy, a consent or power of
attorney with respect to his Subject Shares and (c) has not entered into any
agreement or knowingly taken any action nor will enter into any agreement or
knowingly take any action that would make any representation or warranty of
Stockholder untrue or incorrect in any material respect or have the effect of
preventing such Stockholder from performing any of its obligations under this
Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the Stockholders as follows:

 

Section 5.1 Binding Agreement. Purchaser is a corporation, duly organized and
validly existing under the laws of the State of Delaware. Purchaser has all
necessary corporate power and authority to execute and deliver this Agreement
and perform its obligations hereunder. The execution and delivery of this
Agreement and the performance of its obligations contemplated hereby have been
duly authorized by all necessary corporate actions on the part of Purchaser.
This Agreement, assuming due authorization, execution and delivery hereof by the
Stockholders, constitutes a legal, valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with its terms except as such
enforceability may be limited by the Enforceability Exceptions.

 

Section 5.2 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by Purchaser and the performance by Purchaser of
its obligations under this Agreement.

 

(b) None of the execution and delivery of this Agreement by Purchaser, the
performance of Purchaser’s obligations or compliance with any of the provisions
this Agreement shall (i) conflict with or result in any breach of the
organizational documents of Purchaser, (ii) result in, or give rise to, a
violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation of
Purchaser by which Purchaser or any of its assets may be bound, or (iii) violate
any applicable order, writ, injunction, decree, law, statute, rule or regulation
applicable to Purchaser, except for any of the foregoing as would not reasonably
be expected to impair Purchaser’s ability to perform its obligations under this
Agreement in any material respect.

 



4 

 

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. This Agreement shall automatically terminate, and none
of Purchaser or the Stockholders shall have any rights or obligations hereunder
and this Agreement shall become null and void and have no effect, upon the
earliest to occur of (a) as to each Stockholder, the mutual written consent of
Purchaser and such Stockholder, (b) the date upon which the entire amount of
Consideration has been paid pursuant to the Share Exchange Agreement (upon
satisfaction of the conditions to payment of each portion of the Consideration
thereunder), and (c) the date upon which Purchaser Shareholder Approval has been
received or is no longer needed by Purchaser to issue the Consideration. The
termination of this Agreement shall not prevent any Party hereunder from seeking
any remedies (at law or in equity) against another Party hereto or relieve such
Party from liability for such Party’s breach of any terms of this Agreement
prior to such termination.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to give effect to this Agreement.

 

Section 7.2 Fees and Expenses. Each of the Parties shall be responsible for its
own fees and expenses (including, without limitation, the fees and expenses of
investment bankers, accountants and counsel) in connection with entering into
this Agreement and the performance of its obligations hereunder.

 

Section 7.3 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties hereto. The
failure of any Party to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other Party with its obligations under this
Agreement, and any custom or practice of the Parties at variance with the terms
hereof shall not constitute a waiver by such party of its right to exercise any
such or other right, power or remedy or to demand such compliance.

 

Section 7.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a Party as shall be specified by notice):

 

(a)    If to Purchaser, to: 

Smaaash Entertainment Inc.
1345 Avenue of the Americas, 15th Floor
New York, New York 10105
Attention: F. Jacob Cherian

Email: fjc@i-amcapital.com

With a copy to (which shall not constitute notice): 

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Barry Grossman, Esq.
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com

 

(b)   If to any of the Stockholders, to: the address set forth for the
Stockholder on Purchaser’s records.        

 



5 

 

 

Section 7.5 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 7.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
Purchaser. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible. 

 

Section 7.7 Entire Agreement; Assignment. This Agreement (together with the
Share Exchange Agreement, to the extent referred to herein, and the schedules to
this Agreement) constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter of this Agreement. The rights and obligations of
each Party under this Agreement shall not be assigned by operation of law or
otherwise without the prior written consent of each other Party.

 

Section 7.8 Certificates. Promptly following the date of this Agreement, each
Stockholder shall advise Purchaser’s transfer agent in writing that such
Stockholder’s Subject Securities are subject to the restrictions set forth in
this Agreement and provide Purchaser’s transfer agent with such information in
writing as is reasonable to ensure compliance with such restrictions.

 

Section 7.9 Parties in Interest. This Agreement shall be binding upon and inure
to the sole benefit of each Party, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever.

 

Section 7.10 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring interpretation against the Party drafting or causing any instrument to
be drafted.

 

Section 7.11 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to the
conflicts law principles thereof. 

 

Section 7.12 Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any state or
federal court located in New York, New York (or in any court in which appeal
from such courts may be taken) or, if under applicable law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in New York, New York (or any court in which appeal from
such courts may be taken), this being in addition to any other remedy to which
the Party is entitled at law or in equity. In addition, each Party (a) consents
to submit itself to the personal jurisdiction of any state or federal court
located in New York, New York (or any court in which appeal from such courts may
be taken) in the event any dispute arises out of this Agreement, (b) agrees that
it will not contest jurisdiction from any such court, (c) agrees that it will
not bring any action relating to this Agreement in any court other than state or
federal courts located in New York, New York or, if under applicable law
exclusive jurisdiction over such matter is vested in the federal courts, any
court of the United States located in New York, New York (or any court in which
appeal from such courts may be taken) and (d) consents to service being made
through the notice procedures set forth in Section 7.4. Each of the Stockholders
and Purchaser hereby agrees that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 7.4 shall be effective service of process for any proceeding in
connection with this Agreement.

 



6 

 

 

Section 7.13 Counterparts. This Agreement may be executed in counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which when executed shall be deemed to be a copy but all of which taken
together shall constitute one and the same Agreement.

 

Section 7.14 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between the Stockholders and Purchaser and
is not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship between or among the parties hereto. Each of
the Stockholders (a) is entering into this Agreement solely on its own behalf
and shall not have any obligation to perform on behalf of any other holder of
Common Stock or any liability (regardless of the legal theory advanced) for any
breach of this Agreement by any other holder of Common Stock and (b) by entering
into this Agreement does not intend to form a “group” for purposes of Rule
13d-5(b)(1) of the Exchange Act or any other similar provision of applicable
law. Each Stockholder has acted independently regarding its decision to enter
into this Agreement. Nothing contained in this Agreement shall be deemed to vest
in Purchaser any direct or indirect ownership or incidence of ownership of or in
any Subject Shares.

 

[Execution pages follow]

 



7 

 

 

IN WITNESS WHEREOF, Purchaser and the Stockholders have caused this Agreement to
be duly executed as of the day and year first above written.

 



  SMAAASH ENTERTAINMENT INC.       By: /s/ F. JACOB CHERIAN     Name: F. JACOB
CHERIAN     Title:   Chief Executive Officer       THE STOCKHOLDERS:       /s/
F. JACOB CHERIAN   F. JACOB CHERIAN       /s/ SUHEL KANUGA   SUHEL KANUGA      
/s/ DONALD R. CALDWELL   DONALD R. CALDWELL       /s/ MAX HOOPER   MAX HOOPER  
    /s/ FRANK LEAVY   FRANK LEAVY       /s/ EDWARD LEONARD JAROSKI   EDWARD
LEONARD JAROSKI       /s/ WILLIAM H. HERRMANN, JR.   WILLIAM H. HERRMANN, JR.  
    /s/ ROMAN FRANKLIN   ROMAN FRANKLIN

 

[Signature Page to Voting Agreement]

 



 

 

 

  /s/ JED KAPLAN    JED KAPLAN       /s/ STEVE GROSSMAN   STEVE GROSSMAN

 

[Signature Page to Voting Agreement]

 



 

 

 

SCHEDULE I

 

Beneficial Ownership of Securities

            Stockholder  Number of
Shares of
Common Stock      Number of
Warrants   F. Jacob Cherian   307,286       Suhel Kanuga   307,287       Donald
R. Caldwell   77,000    20,000  Max Hooper   19,500    10,000  Frank Leavy 
 20,125    7,500  Edward Leonard Jaroski   18,500    10,000  William H.
Herrmann, Jr   18,500    10,000  Roman Franklin   100,000      

 



[Schedule I to Voting Agreement]

 



 

 